internal_revenue_service department of the treasury index numbers washington d c number release date contact person telephone number legend cc dom fi p plr-118549-99 date april in reference to parent company company product state a b c d e f g h i j k l m n o p q r s t u v w x dear this responds to the letter dated date and to the supplemental letters submitted to the internal_revenue_service on behalf of parent by its representative that november 18th letter requested rulings that company and company hereinafter sometimes the companies both of which are members of the affiliated_group of which parent is the parent company will be treated with respect to the product service contracts they sell as issuing insurance contracts for federal_income_tax purposes will be treated as insurance_companies for federal_income_tax purposes and are entitled to deduct currently premiums_paid to affiliated insurance_companies in connection with the transactions described below the supplemental letters provided additional information to the internal_revenue_service in connection with that request parent is a publicly traded state corporation and the parent company of an affiliated_group that includes the companies several licensed insurance_companies and a holding_company owning the stock of several license insurance_companies parent’s principal business activity is the manufacture and sale of products parent sells its products primarily through a network of independently owned and operated a’s a’s frequently make available to retail buyers the opportunity to purchase product service contracts for protection against mechanical breakdown or failure of certain covered parts these contracts are purchased by retail product purchasers for the purpose of supplementing the manufacturer’s base factory warranties they extend mechanical breakdown protection to the retail buyer beyond the manufacturer’s base warranty in terms of time b and repair coverage parent historically has offered product service_contract programs for c’s to sell to these product service contracts have been offered under retail product purchasers the brand names d e and f the d program covers new and used product manufactured by parent except for g products which are covered by the e f contracts are contracts purchased by retail purchasers of new and used products manufactured by a competitor because of the various state regulatory requirements parent’s product service contracts are structured in various forms these include d service contracts under which parent is the obligor e service contracts under which g is the obligor f service contracts under which a parent affiliate is the obligor and f service contracts under which the c is the obligor although variations to these basic programs exist all the plans essentially fall into one of these categories the plans have various levels of coverage depending on the coverage level desired by the retail customer for example the h contract covers the i and related failures the j covers the h and other major components of the product ie i k l m and n and certain o items and the p contract covers almost all parts of the product all plans include q and most include r coverage within certain limits if a covered part needs to be repaired the customer may have it repaired at any participating c or repair facility pursuant to an arrangement with the c or facility the obligor of the particular plan agrees to reimburse the c or other repair facility for repairs performed to a retail customer’s product under any of the parent product service contracts c participation in the d e and f programs is entirely voluntary in connection with its arrangement with parent the c retains an amount generally equivalent to the difference between the selling_price to the retail customer and the cost amount charged to the c by the contract issuer in response to the changing regulatory environment and competitive market and to consolidate the management of and accounting and billing for the mechanical parent product service contracts are also sold through direct mail campaigns the national association of insurance commissioners developed a model_act with respect to extended warranty service contracts under the act third-party obligors may issue service contracts and these contracts are not state regulated specifically as insurance products adoption of the model_act by states thus allows third-party obligors to issue contracts in the state without regulation as actual insurance_companies breakdown product service_contract business parent recently created companie sec_1 and to transact the product service_contract business as third-party obligors in those states which permit third-party obligor arrangements and do not regulate the product service contracts as insurance parent indicates that it is structuring the transactions in order to separate its product service_contract business which is a financial service business from its manufacturing and other operations it indicates that by moving its product service_contract business into separate corporations accounting for the revenues and expenses of that business will be simplified and parent will be better able to focus certain risks and responsibilities associated with that business for example the transactions should serve to shift and isolate liabilities under the product service contracts in companie sec_1 and further laws in certain states allow the product service_contract business to be carried on in entities such as companie sec_1 and whose products are regulated as service contracts and not as insurance parent seeks to take advantage of these laws parent does not wish to place the product service_contract business in its existing insurance_company subsidiaries because that business would then be considered mechanical breakdown insurance that would be subject_to additional regulation under such regulation an individual state could regulate the rates charged and the forms to be used in that state the additional regulation also could require the licensing of adjusters and agents which would substantially impact the ability to compete in the marketplace with other companies selling product service contracts companies such as companie sec_1 and are not subject_to such stringent requirements under a third-party obligor arrangement third parties that are neither the manufacturer nor seller of products issue and sell the product service contracts thus companie sec_1 and will not be the manufacturer supplier or seller of the products and will not make any repairs but will merely promise to indemnify the customer for any insured loss eg repair and other related expenses that the customer suffered as a result of the breakdown or failure of mechanical parts covered by the product service_contract companie sec_1 and will issue and sell d e and f service_contract sec_3 to retail customers through the parent a network in the same manner that the current product service contracts are sold accordingly the cs will retain an amount generally equivalent to the difference between the selling_price to the retail customer and the c cost amount charged to the c by company or the contract entered into between company and company and the retail customer will provide the customer with the form of the contracts issued by companie sec_1 and will be the same as the contracts currently issued under the d e and f programs except that companie sec_1 and will be the administrators and the only obligors companie sec_1 and will not issue contracts that are sold through direct mail protection on the identical to the protection offered under the current d e and f product service contracts thus the customer may continue to have the repaired at any participating c or repair facility and company or company would be obligated to reimburse such facility on behalf of the customer for any repairs performed on a covered part in part to comply with certain state law requirements companie sec_1 and will purchase an indemnification insurance agreement from a licensed property and casualty insurance_company under the indemnification agreement the insurers will indemnify companie sec_1 and for of the losses on repairs made pursuant to the product service contracts companie sec_1 and however will in all cases remain directly liable to the retail buyers of the product service contracts companie sec_1 and will retain administrative responsibility for the contracts they issue for each contract they issue they will pay an amount to parent or a parent subsidiary for_the_use_of the relevant company’s billing systems and for that relevant company’s role in collecting the premiums due for the product service contracts in addition for each product service_contract issued company or company will incur administrative expenses and certain expenses attributable to the cs companie sec_1 and will be party to an intercompany services and facilities contract with v under which v will agree to furnish personnel supplies equipment services and facilities needed by companie sec_1 and in accordance with regulation of the insurance department companie sec_1 and will be charged cost for any personnel services etc that they receive in accordance with the intercompany agreement it is expected that companie sec_1 and will utilize the intercompany agreement to obtain the services of t’s processing center for processing new business and payment of claims of v’s actuarial department for pricing the product service contracts of w’s marketing department for marketing the product service contracts and of other t personnel for developing contracts ensuring regulatory compliance and other miscellaneous activities for tax purposes company and will include the full amount of the contract consideration paid_by the customers in written premiums and will claim deductions for the unearned portions of those amounts as well as for the amounts retained by the cs both company and company companies will reduce their written premiums by amounts paid to s and u for reinsurance companie sec_1 and were initially organized with capital of dollar_figure the board_of v a member of the parent affiliated_group has specifically authorized further capital company will purchase an insurance indemnification agreement from s a licensed insurance_company that is a wholly owned subsidiary of t which is a member of the parent affiliated_group company will purchase a similar insurance indemnification agreement from u another licensed insurance_company that is wholly owned by t up to x for each company as necessary to implement each of their business plans with respect to the transactions described herein parent represents the following a none of the product service contracts issued by companie sec_1 and will cover the payment of costs for which parent is liable under the base manufacturer’s warranty b parent will own of companie sec_1 and through one or more members of the parent affiliated_group c other than a c who might own an insignificant percentage of parent’s publicly traded stock none of the stock of company or company will be owned directly or indirectly by any c and d substantially_all of the business of each of companie sec_1 and will consist of entering into product service contracts administering those contracts obtaining reinsurance for its liabilities under those contracts and investing an amount of capital that is necessary and appropriate to support its liabilities under those contracts applicable law and rationale whether an entity is an insurance_company for federal_income_tax purposes depends on the character of the business it actually does in the taxable_year sec_1_831-3 of the regulations states that for purposes of sec_831 and sec_832 the term_insurance company means only those companies qualifying as insurance_companies under former sec_1_801-1 now sec_1_801-3 of the regulations sec_1_801-3 of the regulations states that the term_insurance company means a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_832 provides in part that the term premiums earned means an amount computed by deducting premiums_paid for reinsurance from the amount of gross premiums written on insurance contracts during the taxable_year whether an entity is an insurance_company for federal_income_tax purposes depends on the character of the business it actually does in the taxable_year if an entity is primarily engaged in the issuance of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies then the entity is subject_to tax as an insurance_company regardless of its classification under state law sec_1_831-3 and sec_1_801-3 of the regulations revrul_83_172 1983_2_cb_106 revrul_71_404 1971_2_cb_260 see also 285_us_182 102_f2d_89 5th cir neither the internal_revenue_code nor the regulations thereunder define the terms insurance or insurance_contract the accepted definition of insurance for federal_income_tax purposes relates back to 312_us_531 in which the supreme court stated that h istorically and commonly insurance involves risk shifting and risk distributing id pincite case law has defined an insurance_contract as a contract whereby for an adequate_consideration one party undertakes to indemnify another against loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss 199_f2d_508 7th cir in addition the risk transferred must be risk of economic loss 66_tc_1068 aff’d 572_f2d_1190 7th cir cert_denied 439_us_835 risk shifting occurs when a person facing the possibility of an economic loss transfers some or all of the financial consequences of the loss to the insurer if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance proceeds see revrul_92_93 1992_2_cb_45 permitting a parent company to deduct the premiums_paid to the insurance subsidiary for group-term_life_insurance on an employee of the parent risk_distribution incorporates the statistical phenomenon known as the law of large numbers 811_f2d_1297 9th cir when additional statistically independent risk exposures are insured an insurance company’s potential total loss increases as does the uncertainty regarding the amount of that loss as uncertainty regarding the company’s total loss increases however there is an increase in the predictability of the insurance company’s average loss total loss divided by the number of exposure units that is when the sample number increases the probability density function of the average loss tends to be more concentrated around the mean due to this increase in predictability there is a downward trend in the amount of capital a company needs per risk unit to remain at a given level of solvency see revrul_89_61 1989_1_cb_75 based on the description of the product service contracts we conclude those contracts are insurance contracts and not prepaid service contracts unlike prepaid service contracts the product service contracts are aleatory contracts under which company or company for a fixed price is obligated to indemnify a contractholder for the economic loss arising from the failure of a system or a part during the contract period because the obligor does not provide any repair services the contracts are not prepaid service contracts further by accepting a large number of risks companie sec_1 and will distribute the risk of loss under the product service contracts so as to make the average loss more predictable based on the facts and representations as stated above it is held that for federal_income_tax purposes i the product service contracts issued by companie sec_1 and are insurance contracts ii company and company each will be an insurance_company within the meaning of sec_831 and the regulations thereunder so long as its primary and predominant business consists of entering into service contracts administering those product service contracts and investing an amount of capital that is necessary and appropriate to support its liabilities under those contracts and iii company and company will be entitled to deduct as current reinsurance premiums the premiums_paid to s and u for policies indemnifying them against loss with respect to benefits payable under the product service contracts parent states that company and company include in their gross premiums written the entire amount customers pay to the cs in connection with their acquisition of the product service contracts and that companie sec_1 and treat as a commission expense an amount equal to the amount the cs retain no ruling has been requested and no opinion is expressed regarding whether company and company 2’s gross premiums written include the entire amount the customers pay to the cs in connection with their acquisition of the product service contracts or whether any amount is deductible as a commission expense further no opinion is expressed as to the tax treatment of the transactions discussed herein under the provisions of any other section of the code and regulations which may also be applicable or to the tax treatment of any conditions existing at the time of or effects resulting from the transaction which are not specifically covered by the above holdings this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to taxpayer’s next tax federal_income_tax sincerely yours assistant chief_counsel financial institutions and products by donald j drees jr senior technician reviewer branch return
